Case 2:15-cv-00880-TC Document 82-2 Filed 11/02/18 Page 1 of 11

Excerpts from Michael Johnson's
Deposition

 
Case 2:15-cv-00880-TC Document 82-2 Filed 11/02/18 Page 2 of 11

Excerpts from Michael Johnson’s
Deposition
 

 

“Case 2:15-cv-00880-TC Document 62-2 Filed 11/02/18 Page 2 of 11

   

CROWSON
vs

WASHINGTON COUNTY

MICHAEL T. JOHNSON
April 17, 2018

RIT

LITIGATION SERVICES

 

333 South Rio Grande Toll Free 800-337-6629
Sait Lake City, Utah 24101 Phone 801-328-1188
www. DenoliexMerit.corn Fax 801-328-1189

 

 

 
m G& he

on

10

Ll

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

Case 2:15-cv-00880-TC Document 82-2 Filed 108/18 Page AoA oy pry

April 17, 2018 Michael} T. Johnson

 

 

1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISTON

* * rs

MARTIN CROWSON,

Plaintiff,
Case No. 2:15-cv-C0880
vs.
Deposition of:
WASHINGTON COUNTY,

et al., MICHAEL T. JOHNSON

Defendants.

+
*%
%

 

April 17, 2018

9:00 a.m.

WASHINGTON COUNTY TREASURER OFFICE
197 Bast Tabernacle Street
St. George, Utah

Linda Van Tassell
—- Registered Diplomate Reporter —
Certified Realtime Reporter

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerii Litigation Services
Oo SM Oh Be WW BH -

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

iled 11/02/18 Page 5 of 11

-15-cv-00880-TC D {82-2 F
Case 2:15-cv-00880-TC ~Documen CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

15
Tuesday or Thursday, depending on his schedule with

his other stuff.

Q. Okay. What do you do when Dr. Larrowe
is not on site but you need a doctor's input?

A. We call him directly. We have an access
line to him directly through a cell phone we use at
the Jail. Also, if we need to call his office, his
clinic or his own cell phone, he's available to us
24/7 that way. If he's not, he usually designates
one of his nurse practitioners to be on call for him
if he's out of town or not available.

Q. What types of medical issues do you deal
with?

A. It's a broad range. Everything from a

head cold to an assault in the jail or someone

having a heart attack. It covers everything.
Q. So whatever medical issue comes up --
A. We're the first ones that deal with it.
Q. When you're on shift how many nurses are

on shift?

A. Monday through Thursday we usually have
two. Back then, it varied a little bit. We've had
ongoing issues with staffing, like any other place.
I think Monday through Thursday we try and have two

nurses on and Friday, Saturday, Sunday it's usually

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
oO JT mM OO Be W Rh FB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

led 11/02/18

:15-cv-00880-TC D t82-2 F
Case 2:15-cv ocumen ERGWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

4G
QO. Is that because brain injuries are

serious?
A. Brain injuries are serious, yeah.
QO. And time is of the essence in treating

them, right?

A. Can be, yes.

Q. Can be, what do you mean by that?

A. I just mean depending on -- I don't
diagnose. I'm not -- that's not my field. The

doctor diagnoses. I just assess and I pass that
information on.

Q. Okay. I'm going to switch here a little
bit to alcohol withdrawal.

A. Okay.

QO. What do you do to assess whether someone
is suffering from alcohol withdrawal?

A, Cognitive is important, neurological, if
they can ambulate, eat, talk without having any
problems. Vital signs are important. Heart rate is
very important. Shakes, a lot of times they'll have
symptoms of shakes, especially with alcoholics, so
we try to watch those carefully. .

QO. Heart rate, what does heart rate tell
you?

A. If it's elevated, it's usually -- they

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Ww NH Ff

Co OC OF HS HD OO B

12
13
14
15
16
17
18
19
20
21
22
23
24
25

2:15-cv-00880-TC Document 82-2 Filed 11/02/18 Page 7 of 11
Case 2:1 cv . CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

62
Mr. Crowson had been in lockdown for at least seven

days?

A. No.

MR. MYLAR: How much longer are you
going to go? I just wonder if we could take a
break.

(Recess.)

Q. Before we went off the record we were
having a discussion about diagnosing or assessing
for brain injuries. In that policy or procedures
manual is there anything in there that says, "Hey,
if you get somebody with decreased mental status or
changed mental status you should go through this
list of evaluations to see if they have a brain
injury."

A. Not that I'm aware of.

Q. No policy at all.

A. I don't know.

Q. Okay. Have you ever been through any
training with Dr. Larrowe where he said, "If you've
got a patient with changed mental status, I want you
to go through these criteria to determine if there's
a brain injury."

A. No.

Qo. Ever had discussion with Dr. Larrowe

 

 

Linda Van Tasseli, CRR, RMR, RDR
DepomaxMerit Litigation Services
Oo J Mm Mm Wwe Ww BS

19
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:15-cv-00880-TC Document 82-2 Eiled 11/02/18 Page 8 of 11
CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson
95
A. I wasn't there. No, I don't know.
Q. On June 2, 2014, a decision was made to

administer Mr. Crowson Ativan.
A. Yes.
Q. What information did you give

Dr. Larrowe that caused him to prescribe Ativan?

A. I'd have to see the note.
Q. 6-29.
A. When I came in that morning it was

charted that his heart rate was elevated again at
140 and two noted DTs occurring. He was probably

shaking, having some other issues as far as

cognitive.
Q. DT meaning --
A. Delirium tremens, sorry. And so at that

time I called Dr. Larrowe and, like you said, we'd
been observing him for several days -- not several
but three or four and at that time Dr. Larrowe
ordered that we give him Ativan 2 milligrams IM
injection, intramuscular and start him on librium
protocol. Continue to monitor patient closely and
that patient tolerated the IM injection well. That
was at 7:00 in the morning. Two hours later at 9:00
heart rate was 72, his oxygen saturation was 98

percent, which is all within normal. His heart rate

 

 

Linda Van Tassell, CRR, RMR, ROR
DepomaxMerit Litigation Services
Oo JT nm OO BP Ww NB FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

April 17, 2018

Case 2:15-cv-00880-TC Document 82-2 Filed 1UG118 Page. a a COUNTY

Michael T. Johnson

 

 

101

methamphetamine. It can be a longer period.
Depends on the individual. Everybody is a little
bit different that way.

QO. DITs, the delirium tremens that you noted
on the 29th, do you remember how those manifested?

A. Not specifically. He would have had the
shakes. He would have maybe been sweating. Vital
signs are off again. He's a iittle confused after
that amount of time.

Q. If he was sweaty, you would note that,
wouldn't you?

A. Perhaps; perhaps not.

Q. Would you consider that to be an
important symptom? |

A. If it was happening in this case.

OQ. Delirium tremens would also be different

from person to person, right?

A. Yes.

Q. It can be very severe shakes?

A. Yes.

Q. It can also be so mild you would have to

touch his fingertip to see if they're shaking,
right?
A. You would have to do a neuro check,

check his vital signs, maybe do a manual pulse.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerti Litigation Services

 
oOo wT ® OW FSF Ww NH FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 82-2 Filed 40548. Page 10 abd Ao ery

April 17, 2018 Michael T. Johnson

 

 

102
QO. You don’t remember how his delirium

tremens manifested.

A. I don't recall exactly.
QO. What are the contraindications for
Librium?

MR. MYLAR: Objection. Lack of

foundation.

A. I don't prescribe so I don't know.

QO. Do you know the contraindications for
Ativan?

A. Not specifically, no.

QO. Did Dr. Larrowe ask you about any of the

contraindications for Ativan. or librium?

A. No.

QO. Did Dr. Larrowe ask you for the history
of where the patient had been for the last ll days?

A. He asked me for a history of what we
were doing since he's under observation.

QO. Did he ask you for a history of whether
he had had access to other inmates in general
population where he could have received any kind of

smuggled drug or alcohol?

A. Did he ask me that?
QO. Yes.
A. No, he didn't ask me that.

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 82-2 a d 11/02/18 Page 110
CROW SON vs WASHINGTON COUNTY

 

oO aS DW OW Pe Ww NH FH

ay
Oo 9

il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

April 17, 2018 Michael T. Johnson
116
right.
QO. And you were aware of that at the time,

in the June 25th timeframe?

A. Yeah. He had been cut there before and
we knew he was a@ user, was a drug user and had
problems.

QO. You testified earlier that when you
tried to take his blood you had trouble and one of

the reasons is because of scarring?

A. Yes.

QO. Can you help us understand that
scarring?

A. I wasn't able to get any vein

penetration because of the scarring on his veins.

Q. Did you have an understanding of how
Mr. Crowson developed those scars?

MR. SCHRIEVER: Objection. Speculation.

A. I don't know.

QO. Did you believe it was from heroin use,
intravenous drug use?

A. That's normally what we see when someone
has been using.

QO. Okay. Do you have any recollection
whether those scars appeared to be fresh or older?

A. No, = don't recall.

 

Linda Van Tassell, CRR, RMR, RBR
DepomaxMertt Litigation Services

 
